Name: 78/962/EEC: Commission Decision of 9 November 1978 authorizing the French Republic not to apply Community treatment to men' s and boys' outer garments: men' s and boys' woven jackets and blazers, of wool, of cotton or of man-made textile fibres, falling within heading No ex 61.01 of the Common Customs Tariff (NIMEXE codes 61.01-34, 36, 37), originating in Romania and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-11-23

 nan